826 F.2d 1072
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carol STREHLOW, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
Appeal No. 87-3277
United States Court of Appeals, Federal Circuit.
July 14, 1987.

Before MARKEY, Chief Judge, and RICH and DAVIS, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. CH07528610264, sustaining the Farmers Home Administration, Department of Agriculture's (agency's) removal of Carol Strehlow from the position of District Loan Technician for being absent without authorization (AWOL) for approximately ten weeks, is affirmed.

OPINION

2
Strehlow's sole contention that the agency abolished her position two days before her removal and that, therefore, she was entitled to reduction-in-force pay is without merit.  The board found that no evidence suggested that the agency initiated any action against Strehlow because of her failure to accept reassignment.  Moreover, the board found that the agency proposed her removal for AWOL before it decided to relocate its St. Paul District Office to St. Cloud, Minnesota.  Therefore, Strehlow has not shown that the board's decision was unsupported by substantial evidence, or that the agency committed harmful procedural error in effecting her removal.  See Cornelius v. Nutt, 472 U.S. 648, 657-59 (1985); Smith v. United States Postal Service, 789 F.2d 1540, 1545-46 (Fed.  Cir. 1986).


3
We affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence. 5 U.S.C. Sec. 7703(c) (1982); see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.  Cir. 1984).